Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  158751 (155)                                                                                              Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  COUNCIL OF ORGANIZATIONS AND                                                                         Megan K. Cavanagh
  OTHERS FOR EDUCATION ABOUT                                                                           Elizabeth M. Welch,
  PAROCHIAID, AMERICAN CIVIL                                                                                         Justices
  LIBERTIES UNION OF MICHIGAN,
  MICHIGAN PARENTS FOR SCHOOLS,
  482FORWARD, MICHIGAN ASSOCIATION
  OF SCHOOL BOARDS, MICHIGAN
  ASSOCIATION OF SCHOOL
  ADMINISTRATORS, MICHIGAN
  ASSOCIATION OF INTERMEDIATE SCHOOL
  ADMINISTRATORS, MICHIGAN SCHOOL
  BUSINESS OFFICIALS, MICHIGAN
  ASSOCIATION OF SECONDARY SCHOOL
  PRINCIPALS, MIDDLE CITIES EDUCATION
  ASSOCIATION, MICHIGAN ELEMENTARY
  AND MIDDLE SCHOOL PRINCIPALS
  ASSOCIATION, KALAMAZOO PUBLIC
  SCHOOLS and KALAMAZOO PUBLIC
  SCHOOLS BOARD OF EDUCATION,
            Plaintiffs-Appellants,
  v                                                                SC: 158751
                                                                   COA: 343801
                                                                   Court of Claims: 17-000068-MB
  STATE OF MICHIGAN, GOVERNOR,
  DEPARTMENT OF EDUCATION, and
  SUPERINTENDENT OF PUBLIC
  INSTRUCTION,
             Defendants-Appellees.
  _______________________________________/

        On order of the Court, the motion for rehearing of the Court’s December 28, 2020
  opinion is considered, and it is DENIED.

        CLEMENT, J., did not participate due to her prior involvement as chief legal
  counsel for the former Governor.

        WELCH, J., did not participate in the disposition of this case because the Court
  considered it before she assumed office.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 17, 2021
         t0310
                                                                              Clerk